OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21308 Alger Global Growth Fund (Exact name of registrant as specified in charter) 111 Fifth Avenue, New York, New York 10003 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South, New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 ITEM 1. Schedule of Investments. - 2 - ALGER GLOBAL GROWTH FUND Schedule of Investments July 31, 2015 COMMON STOCKS—92.1% SHARES VALUE BELGIUM—0.8% BREWERS—0.8% Anheuser-Busch InBev NV 2,398 $ 286,478 (Cost $268,238) BRAZIL—0.6% INDUSTRIAL MACHINERY—0.6% WEG SA 39,500 217,046 (Cost $232,867) CHINA—3.4% INDUSTRIAL CONGLOMERATES—0.8% China Everbright International Ltd. 185,000 282,791 INTERNET SOFTWARE & SERVICES—2.1% Alibaba Group Holding Ltd.#* 3,772 295,499 Tencent Holdings Ltd. 24,885 462,656 LIFE & HEALTH INSURANCE—0.5% China Life Insurance Co., Ltd. 54,000 198,545 TOTAL CHINA (Cost $965,782) DENMARK—0.7% BIOTECHNOLOGY—0.7% Bavarian Nordic A/S* 5,744 271,392 (Cost $288,215) FRANCE—1.6% BIOTECHNOLOGY—0.2% DBV Technologies SA#* 1,360 59,282 DIVERSIFIED BANKS—0.7% BNP Paribas SA 4,000 260,154 INTERNET SOFTWARE & SERVICES—0.7% Criteo SA#* 4,536 241,451 TOTAL FRANCE (Cost $505,366) GERMANY—2.8% AUTO PARTS & EQUIPMENT—0.8% Continental AG 1,350 301,769 AUTOMOBILE MANUFACTURERS—2.0% Bayerische Motoren Werke AG 7,400 741,939 TOTAL GERMANY (Cost $1,089,131) INDIA—1.4% AUTO PARTS & EQUIPMENT—0.7% Motherson Sumi Systems Ltd.* 43,702 236,885 DIVERSIFIED BANKS—0.7% Axis Bank Ltd. 29,508 264,873 TOTAL INDIA (Cost $458,853) ITALY—0.5% ASSET MANAGEMENT & CUSTODY BANKS—0.5% Azimut Holding SpA 7,758 193,750 (Cost $206,445) - 3 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE JAPAN—5.5% AUTOMOBILE MANUFACTURERS—1.3% Toyota Motor Corp. 7,000 $ 466,072 DIVERSIFIED BANKS—1.5% Mitsubishi UFJ Financial Group, Inc. 73,000 531,163 DIVERSIFIED REAL ESTATE ACTIVITIES—1.1% Mitsui Fudosan Co., Ltd. 13,861 394,234 ELECTRONIC COMPONENTS—0.9% Murata Manufacturing Co., Ltd. 2,151 318,637 TIRES & RUBBER—0.7% Bridgestone Corp. 6,900 260,064 TOTAL JAPAN (Cost $1,770,844) MEXICO—1.2% DIVERSIFIED REAL ESTATE ACTIVITIES—0.6% Corp Inmobiliaria Vesta SAB de CV 132,105 222,199 GAS UTILITIES—0.6% Infraestructura Energetica Nova SAB de CV 41,900 203,885 TOTAL MEXICO (Cost $460,928) NETHERLANDS—3.7% CABLE & SATELLITE—0.5% Altice SA* 1,600 202,050 DIVERSIFIED BANKS—0.6% ING Groep NV 12,000 204,058 SEMICONDUCTOR EQUIPMENT—0.9% ASML Holding NV# 3,200 317,344 SEMICONDUCTORS—1.7% NXP Semiconductors NV* 6,400 620,736 TOTAL NETHERLANDS (Cost $1,049,195) PERU—0.6% DIVERSIFIED BANKS—0.6% Credicorp Ltd. 1,648 217,371 (Cost $223,165) PHILIPPINES—0.5% PACKAGED FOODS & MEATS—0.5% Universal Robina Corp. 42,440 177,838 (Cost $175,642) RUSSIA—0.5% IT CONSULTING & OTHER SERVICES—0.5% Luxoft Holding, Inc.* 3,025 189,849 (Cost $170,954) SOUTH AFRICA—0.7% PHARMACEUTICALS—0.7% Aspen Pharmacare Holdings Ltd. 8,508 249,235 (Cost $229,999) SOUTH KOREA—0.9% INTERNET SOFTWARE & SERVICES—0.4% NAVER Corp. 361 162,060 - 4 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE SOUTH KOREA—(CONT.) SEMICONDUCTORS—0.5% Samsung Electronics Co., Ltd. 166 $ 169,033 TOTAL SOUTH KOREA (Cost $423,123) SPAIN—0.3% DIVERSIFIED BANKS—0.3% CaixaBank SA* 28,575 127,503 (Cost $165,938) SWITZERLAND—1.0% PACKAGED FOODS & MEATS—1.0% Nestle SA 4,900 370,685 (Cost $360,060) TAIWAN—0.3% ELECTRONIC EQUIPMENT & INSTRUMENTS—0.3% TPK Holding Co., Ltd.* 36,000 122,788 (Cost $225,363) UNITED KINGDOM—4.5% HOUSEHOLD PRODUCTS—0.8% Reckitt Benckiser Group PLC. 2,974 285,137 PHARMACEUTICALS—1.7% Shire PLC. 7,000 622,134 TOBACCO—0.9% British American Tobacco PLC. 5,575 330,947 TRADING COMPANIES & DISTRIBUTORS—1.1% Ashtead Group PLC. 26,005 398,686 TOTAL UNITED KINGDOM (Cost $1,372,409) UNITED STATES—60.6% ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 1,969 945 AEROSPACE & DEFENSE—1.9% Honeywell International, Inc. 5,000 525,250 Precision Castparts Corp. 850 165,682 AIR FREIGHT & LOGISTICS—0.7% United Parcel Service, Inc., Cl. B 2,300 235,428 AIRLINES—1.1% United Continental Holdings, Inc.* 7,000 394,730 APPAREL RETAIL—0.5% VF Corp. 2,400 185,016 APPLICATION SOFTWARE—0.1% Palantir Technologies, Inc., Cl. A* ,@ 3,176 22,581 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 10,000 249,000 AUTO PARTS & EQUIPMENT—1.1% Delphi Automotive PLC. 5,000 390,400 BIOTECHNOLOGY—3.5% Celgene Corp.* 1,350 177,188 Gilead Sciences, Inc. 3,000 353,580 - 5 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) BIOTECHNOLOGY—(CONT.) Intercept Pharmaceuticals, Inc.* 850 $ 224,239 Juno Therapeutics, Inc.* 2,000 97,840 NantKwest, Inc.* 1,815 55,539 Vertex Pharmaceuticals, Inc.* 2,800 378,000 CABLE & SATELLITE—1.6% Comcast Corporation, Cl. A 9,150 571,052 CONSTRUCTION MATERIALS—1.3% Vulcan Materials Co. 5,200 473,304 DRUG RETAIL—1.1% CVS Caremark Corp. 3,400 382,398 ELECTRICAL COMPONENTS & EQUIPMENT—0.9% Acuity Brands, Inc. 1,700 342,023 GENERAL MERCHANDISE STORES—0.7% Dollar Tree, Inc.* 3,300 257,499 HEALTH CARE EQUIPMENT—0.8% St. Jude Medical, Inc. 4,100 302,662 HEALTH CARE FACILITIES—2.4% HCA Holdings, Inc.* 5,000 465,050 Tenet Healthcare Corporation* 7,500 422,250 HOME IMPROVEMENT RETAIL—0.7% The Home Depot, Inc. 2,300 269,169 HOMEBUILDING—1.2% Toll Brothers, Inc.* 11,200 435,904 HOTELS RESORTS & CRUISE LINES—1.0% Hilton Worldwide Holdings, Inc.* 14,000 375,900 INDUSTRIAL CONGLOMERATES—1.6% Danaher Corp. 2,200 201,432 General Electric Co. 15,000 391,500 INTERNET RETAIL—0.6% Amazon.com, Inc.* 400 214,460 INTERNET SOFTWARE & SERVICES—5.4% Facebook, Inc., Cl. A* 12,900 1,212,729 Google, Inc., Cl. C* 701 438,553 GrubHub, Inc.* 3,500 110,985 LendingClub Corp.* 8,000 116,080 Shutterstock, Inc.* 1,900 101,517 INVESTMENT BANKING & BROKERAGE—2.4% Morgan Stanley 13,000 504,920 The Charles Schwab Corp. 11,000 383,680 MANAGED HEALTH CARE—1.8% Aetna, Inc. 2,000 225,940 Cigna Corp. 500 72,030 - 6 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) MANAGED HEALTH CARE—(CONT.) UnitedHealth Group, Inc. 2,800 $ 339,920 MULTI-SECTOR HOLDINGS—1.8% Berkshire Hathaway Inc., Cl. B* 4,500 642,330 MULTI-UTILITIES—1.7% Sempra Energy 6,000 610,680 OIL & GAS EQUIPMENT & SERVICES—1.0% Baker Hughes, Inc. 3,500 203,525 Weatherford International PLC.* 16,500 176,220 OIL & GAS EXPLORATION & PRODUCTION—3.6% Anadarko Petroleum Corp. 8,700 646,845 Devon Energy Corp. 3,000 148,260 EOG Resources, Inc. 6,500 501,735 OTHER DIVERSIFIED FINANCIAL SERVICES—1.7% Bank of America Corp. 34,100 609,708 PHARMACEUTICALS—4.7% Allergan PLC.* 2,600 860,990 Bristol-Myers Squibb Co. 6,800 446,352 Jazz Pharmaceuticals PLC.* 2,200 422,928 RAILROADS—1.2% Union Pacific Corp. 4,500 439,155 REGIONAL BANKS—0.7% Citizens Financial Group, Inc. 10,000 260,700 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 6,600 250,734 SEMICONDUCTOR EQUIPMENT—0.6% SunEdison, Inc.* 10,000 232,800 SEMICONDUCTORS—1.0% Avago Technologies Ltd. 3,000 375,420 SPECIALTY CHEMICALS—1.7% PPG Industries, Inc. 3,000 325,140 The Sherwin-Williams Co. 1,000 277,760 SYSTEMS SOFTWARE—2.1% Microsoft Corp. 8,300 387,610 ServiceNow, Inc.* 1,400 112,700 TubeMogul, Inc.* 19,000 268,470 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.2% Apple, Inc. 12,700 1,540,510 - 7 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE UNITED STATES—(CONT.) TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 8,000 $ 286,400 TOTAL UNITED STATES (Cost $18,581,653) TOTAL COMMON STOCKS (Cost $29,224,170) PREFERRED STOCKS—0.9% SHARES VALUE UNITED STATES—0.9% ADVERTISING—0.0% Choicestream, Inc., Cl. A* ,@,(a) 16,980 8,150 Choicestream, Inc., Cl. B* ,@,(a) 36,618 17,577 APPLICATION SOFTWARE—0.3% Palantir Technologies, Inc., Cl. B* ,@ 12,951 92,082 Palantir Technologies, Inc., Cl. D* ,@ 1,687 11,994 BIOTECHNOLOGY—0.4% Prosetta Biosciences, Inc.* ,@,(a) 33,858 152,361 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 1,728 65,111 TOTAL UNITED STATES (Cost $340,540) TOTAL PREFERRED STOCKS (Cost $340,540) MASTER LIMITED PARTNERSHIP—2.0% SHARES VALUE UNITED STATES—2.0% ASSET MANAGEMENT & CUSTODY BANKS—2.0% The Blackstone Group LP. 18,200 714,350 (Cost $448,653) REAL ESTATE INVESTMENT TRUST—1.5% SHARES VALUE UNITED STATES—1.5% MORTGAGE—1.5% Blackstone Mortgage Trust, Inc., Cl. A 18,500 539,645 (Cost $521,987) SPECIAL PURPOSE VEHICLE—0.2% SHARES VALUE UNITED STATES—0.2% CONSUMER FINANCE—0.2% JS Kred SPV I, LLC. @ 55,986 55,986 (Cost $55,986) Total Investments (Cost $30,591,336) (b) 96.7% 35,228,821 Other Assets in Excess of Liabilities 3.3% 1,208,278 NET ASSETS 100.0% $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 8 - ALGER GLOBAL GROWTH FUND Schedule of Investments (Continued) July 31, 2015 (b) At July 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $30,776,199, amounted to $4,452,622 which consisted of aggregate gross unrealized appreciation of $6,078,349 and aggregate gross unrealized depreciation of $1,625,727. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $571 $945 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.05% Intarcia Therapeutics, Inc. 3/27/2014 0.18% JS Kred SPV I, LLC. 6/26/2015 0.15% Palantir Technologies, Inc., Cl. A 10/07/2014 0.06% Palantir Technologies, Inc., Cl. B 10/07/2014 0.25% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 2/06/2015 0.42% Total $426,787 1.16% See Notes to Financial Statements - 9 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS NOTE 1  General: Alger Global Growth Fund (the Fund) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Funds investment objective is long-term capital appreciation. It seeks to achieve its objective by investing in equity securities in the United States and foreign countries. The Funds foreign investments will include securities of companies in both developed and emerging market countries. The Fund offers Class A, C, I and Z shares. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the cost of its plan of distribution if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Fund values its financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Fund invests may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820  Fair Value Measurements and Disclosures (ASC 820) defines fair value as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in - 10 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Fund. Unobservable inputs are inputs that reflect the Fund’s own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Fund’s Board of Trustees (“Board”) and comprised of representatives of the Fund’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Fund’s pricing vendor, and variances between transactional prices and previous mark-to-markets. The Fund will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. - 11 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of July 31, 2015 in valuing the Fund’s investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with its investments, the Fund has determined that presenting them by security type and sector is appropriate Alger Global Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 4,909,124 $ 2,901,450 $ 2,006,729 $ 945 Consumer Staples 1,833,483 382,398 1,451,085 — Energy 1,676,585 1,676,585 — — Financials 5,264,188 3,089,908 2,174,280 — Health Care 6,046,551 4,903,790 1,142,761 — Industrials 4,130,857 3,449,380 681,477 — Information Technology 7,820,008 6,562,253 1,235,174 22,581 Materials 1,076,204 1,076,204 — — Utilities 814,565 814,565 — — TOTAL COMMON STOCKS $ MASTER LIMITED PARTNERSHIP Financials 714,350 714,350 — — PREFERRED STOCKS Consumer Discretionary 25,727 — — 25,727 Health Care 217,472 — — 217,472 Information Technology 104,076 — — 104,076 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 539,645 539,645 — — SPECIAL PURPOSE VEHICLE Financials 55,986 — — 55,986 TOTAL INVESTMENTS IN SECURITIES $ - 12 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Global Growth Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases  Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Alger Global Growth Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $ Special Purpose Alger Global Growth Fund Vehicle Opening balance at November 1, 2014 $  Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases, issuances, sales, and settlements  Purchases Sales  Closing balance at July 31, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 7/31/2015 $  - 13 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of July 31, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobervable July 31, 2015 Methodology Input Input/ Range Alger Global Growth Fund Common Stocks $ 23,526 Income Income 10-40% Approach Approach Preferred Stocks $ 347,275 Income Income 10-40% Approach Approach Special Purpose Vehicle $ 55,986 Cost Purchase Price Cost Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On July 31, 2015, the Alger Global Growth Fund transferred $7,689,783 from Level 1 to Level 2, utilizing fair value adjusted prices rather than exchange listed pricesCertain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of July 31, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Global Growth Fund $ 1,914,141 $ 1,914,141 — — Total $ $ 1,914,141 — — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Fund seeks to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Fund invests in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Fund purchases call options to increase its exposure to the stock market and also provide diversification of risk. The Fund purchases put options in order to protect from significant market declines that may occur over a short period of time. - 14 - ALGER GLOBAL GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The Fund can write covered call and cash secured put options to generate cash flows while reducing the volatility of the Fund’s portfolio. The cash flows may be an important source of the Fund’s return, although written call options may reduce the Fund’s ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Fund with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. The Fund’s option contracts were not subject to any rights of offset with any counterparty. All of the Fund’s options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions outstanding for the period ending July 31, 2015 NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Fund because the Fund or its affiliates owned 5% or more of the company’s voting securities during all or part of the period ended July 31, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2014 Additions Reductions 2015 Income 2015 Alger Global Growth Fund Common Stocks Choicestream Inc.* 1,969 — — 1,969 — $945 Preferred Stocks Choicestream, Inc. 53,598 — — 53,598 — 25,727 Class A & Class B* Prosetta Biosciences, — 33,858 — 33,858 — 152,361 Inc.* - 15 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrants principal executive officer and principal financial officer found Registrants disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrants management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrants internal control over financial reporting occurred during the registrants last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 16 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Alger Global Growth Fund By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: September 24, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: September 24, 2015 - 17 -
